Filed:    December 26, 1996


                     UNITED STATES COURT OF APPEALS

                         FOR THE FOURTH CIRCUIT



                              No. 96-6053
                            (CA-94-628-6BD)



Eugene A. Stauch, III,

                                                Plaintiff - Appellant,

           versus

South Carolina      Department   of   Corrections,
etc., et al,

                                               Defendants - Appellees.




                                 O R D E R



      The Court amends its opinion filed December 9, 1996, as

follows:

      On page 2, section 2 -- counsel for Appellees is corrected to
read "Sandra J. Senn, STUCKEY & SENN, Charleston, South Carolina,

for   Appellees     Department   of   Corrections,    et   al;   Andrew   F.
Lindemann, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South
Carolina, for Appellee Aycock. "

                                          For the Court - By Direction



                                             /s/ Patricia S. Connor
Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EUGENE A. STAUCH, III,
Plaintiff-Appellant,

v.

SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS, through the following
employees thereof; P. DOUGLAS
TAYLOR, Warden, Lieber
Correctional Institution, in his
official and personal capacity;
                                                      No. 96-6053
WILLIE WELDON, Unit Manager,
Edisto Dorm (L.C.I.), in his official
and personal capacity; ARTHUR
JORDAN, Inmate Relations
Coordinator, Edisto Dorm (L.C.I.),
in his official and personal capacity;
JOHN AYCOCK, Doctor, Regional
Medical Director (L.C.I.), in his
official and personal capacity,
Defendants-Appellees.

Appeal from the United States District Court
for the District of South Carolina, at Rock Hill.
Charles E. Simons, Jr., Senior District Judge.
(CA-94-628-6BD)

Submitted: November 21, 1996

Decided: December 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Orin G. Briggs, Irmo, South Carolina, for Appellant. Sandra J. Senn,
STUCKEY & SENN, Charleston, South Carolina, for Appellees Depart-
ment of Corrections, et al; Andrew F. Lindemann, ELLIS, LAWHORNE,
DAVIDSON & SIMS, P.A., Columbia, South Carolina, for Appellee
Aycock.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Eugene Stauch appeals from the district court's order granting
summary judgment to the Defendants on his 42 U.S.C.§ 1983 (1994)
action in which he claimed that the Defendants were deliberately
indifferent to his serious medical needs.

This court reviews the district court's granting of summary judg-
ment de novo. Farwell v. Un, 902 F.2d 282, 287 (4th Cir. 1990).
Summary judgment is appropriate when "the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any mate-
rial fact and that the moving party is entitled to judgment as a mattter
of law." Fed. R. Civ. P. 56(c). We construe all facts and draw reason-
able inferences in the favor of the nonmovant. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986). With this standard in mind, we
find that the district court properly awarded summary judgment to the
Defendants on all of Stauch's claims. First, Stauch's claims that he
was denied adequate medical care are belied by his medical records
which show that Stauch received more than adequate medical atten-
tion for his many ailments. To the extent that Stauch disagreed with
the course of treatment prescribed by prison medical personnel, such

                    2
claims are not actionable under § 1983. Russell v. Sheffer, 528 F.2d
318 (4th Cir. 1975).

Stauch also claimed that the Defendants were deliberately indiffer-
ent to his exposure to environmental tobacco smoke by housing him
with a smoking roommate. See Helling v. McKinney, 509 U.S. 25
(1993) (holding that exposure of an inmate to excessive environmen-
tal tobacco smoke may constitute violation of Eighth Amendment
rights). Our review of the record reveals that, even if Stauch could
make out a claim under Helling, the district court properly found that
the Defendants were entitled to qualified immunity. See Harlow v.
Fitzgerald, 457 U.S. 800 (1982) (holding that government officials
performing discretionary functions generally are shielded from liabil-
ity where their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person should have
known).

Accordingly, we affirm the district court's order adopting the mag-
istrate judge's recommendation to grant summary judgment in favor
of the Defendants. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED

                    3